DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first type" in the “an input section” portion of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Z. Sun, Y. Chen, J. Qi and J. Liu, "Adaptive Localization through Transfer Learning in Indoor Wi-Fi Environment," 2008 Seventh International Conference on Machine Learning and Applications, 2008, pp. 331-336, doi: 10.1109/ICMLA.2008.53. (“Sun”).
As to claim 1, Sun discloses a learning apparatus comprising: 
an acquiring section configured to acquire first data that is first-type device data (Sun Section 5.1 – e.g., data from a laptop); 
a first learning section configured to perform learning of a first model in which an estimation using the first- type device data is executed by using the first data (Section 5.1-5.2 – e.g., collection of source data with the laptop and data parsing, as described by Section 4); 
a model determining section configured to determine a second model from among a plurality of models using different data formats each used for an execution of an estimation on a basis of the first type (Section 1 – e.g., model determination necessary in being able to work with a variety of clients and devices); 
a generating section configured to generate second data that is second-type device data the format of which differs from the format of the first-type device data, which is used for an execution of an estimation in the second model determined by the model determining section, on a basis of the first data (Sun Section 5.1 – e.g., data from a smartphone); and 
a second learning section configured to perform learning of the second model determined by the model determining section by using the second data (Section 5.1 – e.g., training a localization model, as described by Section 4).
As to claim 2, Sin discloses the apparatus of claim 1.  Sun further discloses wherein the generating section converts the first data from a US_141849120v1_100809-008563SC16108 USdimension of the first-type device data into a dimension of the second-type device data and thereby generates the second data (Sections 1, 3.1, or 4 – e.g., mapping between the source and target data sets).
Claims 5-7 recite elements similar to claim 1, and are rejected for the same reasons.
Allowable Subject Matter
Claims 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest a learning apparatus having the combination of elements of the claims including, among other elements, the use of the data manipulations described in claims 3 or 4 in order to generate data used in estimations as described in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851